            Case 1:20-cv-01870-JGK Document 25 Filed 08/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


Jason Wimberly                               Index No. 1:20-cv-01870-JGK-SDA
       Plaintiff                             JURY DEMAND FOR ALL ISSUES SO TRIABLE

       V.

automotiveMastermind, Inc.                 The defendant should respond to the motion by
      Defendant                            August 11, 2020. The plaintiff may reply by August 14,
                                           2020.
Bari Bauksbaum,                            SO ORDERED.
        Defendant                                                      /s/ John G. Koeltl
                                           New York, NY                   John G. Koeltl
Eric Daniels,                              August 4, 2020                   U.S.D.J.
        Defendant

Christina Bouchot,
         Defendant

John and Jane Doe- as to Defamation Claims
         Defendants

John and Jane Doe - as to Trustees of ERISA governed plans
         Defendants


  PLAINTIFF'S MOTION TO SEAL OR IN THE ALTERNATIVE REDACT CERTAIN
                       PORTIONS OF THE BRIEF




Comes now, Plaintiff Jason Wimberly and moves this court upon the papers annexed hereto for
an Order granting the following relief.

   1. An Order granting the Plaintiff leave to file the proposed portions of the brief that will be
      highlighted in yellow on the unredacted version of the brief under seal or in the
      alternative under redaction.
   2. An Order granting the Plaintiff leave to file the exhibits referenced in his response to
      Defendant’s Motion to dismiss under seal or in the alternative with redactions.

Respectfully submitted,

Jason Wimberly
Pro se
Case 1:20-cv-01870-JGK Document 25 Filed 08/04/20 Page 2 of 2
